UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 19, 2011 WINLAND ELECTRONICS, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation) 1-15637 41-0992135 (Commission File Number) (IRS Employer Identification No.) 1950 Excel Drive Mankato, Minnesota 56001 (Address of Principal Executive Offices)(Zip Code) (507) 625-7231 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. Winland issued a press release on September 19, 2011 announcing the launch of its new EnviroAlert EA800-ip product.The full text of the press release is set forth in Exhibit 99.1 attached hereto and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a)Financial Statements:None. (b)Pro forma financial information:None. (c)Shell company transactions:None. (d)Exhibits: Press Release dated September 19, 2011 announcing the launch of Winland’s new EnviroAlert EA800-ip product. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Winland Eletronics, Inc. Date: September 23, 2011 By: /s/Brian D. Lawrence Brian D. Lawrence Chief Financial Officer and Senior Vice President SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 EXHIBIT INDEX TO FORM 8-K Date of Report: September 19, 2011 Commission File No.: 1-15637 WINLAND ELECTRONICS, INC. EXHIBIT NO.ITEM Press Release dated September 19, 2011 announcing the launch of Winland’s new EnviroAlert EA800-ip product.
